Case 4:18-cv-00186-JHM-HBB Document 1 Filed 12/17/18 Page 1 of 9 PageID #: 1




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                 OWENSBORO DIVISION
                            CIVIL ACTION NO. 4:18-CV-186-JHM

In re: 811 East Hall Street, Dawson Springs, Kentucky 42408

UNITED STATES OF AMERICA                                                              PLAINTIFF

VS.

JERRY W. RYAN
Serve via Certified Mail:            811 East Hall Street
                                     Dawson Springs, Kentucky 42408

UNKNOWN SPOUSE OF JERRY W. RYAN
Serve via Appointment of
Warning Order Attorney:  811 East Hall Street
                         Dawson Springs, Kentucky 42408

DOTTIE J. MENSER
Serve via Appointment of
Warning Order Attorney:              811 East Hall Street
                                     Dawson Springs, Kentucky 42408

AND

JAMES H. MENSER
Serve via Appointment of
Warning Order Attorney:              811 East Hall Street
                                     Dawson Springs, Kentucky 42408               DEFENDANTS


                                         COMPLAINT

                                            ********

       Comes now the Plaintiff, the United States of America, by and through counsel, and for its

Complaint and cause of action against the Defendants states as follows:

       1. This real estate foreclosure action is brought by the United States of America, on behalf

           of its Department of Agriculture, Rural Housing Service (“RHS”) a/k/a Rural

           Development (“RD”) f/k/a Farmers Home Administration (“FmHA”), pursuant to Title
Case 4:18-cv-00186-JHM-HBB Document 1 Filed 12/17/18 Page 2 of 9 PageID #: 2




        28, United States Code, § 1345.

     2. On or about October 2, 1990, Dottie J. Menser and James H. Menser (“the Mensers”),

        for value received, executed and delivered to FmHA a promissory note (hereinafter

        “First Note”) in the principal amount of $26,000.00, bearing interest at the rate of 9

        percent per annum, the First Note calling for monthly payments of principal and

        interest. A copy of the First Note is attached hereto marked Exhibit A, and is hereby

        incorporated by reference as if set forth at length herein.

     3. Contemporaneously with the execution of the First Note, the Mensers executed,

        acknowledged, and delivered to FmHA a real estate mortgage (hereinafter the “First

        Mortgage”), which was recorded on October 4, 1990, in Mortgage Book 381, Page 557,

        in the Commonwealth of Kentucky, Hopkins County Clerk’s Office. In and by this

        First Mortgage, the Mensers granted to FmHA a first mortgage lien against the therein-

        described real property (the “Property”) located in Hopkins County, Kentucky. A copy

        of the First Mortgage is attached hereto marked Exhibit B, and is hereby incorporated

        by reference as if set for at length herein.

     4. Contemporaneously with the execution of the First Note and First Mortgage, the

        Mensers executed, acknowledged, and delivered to RHS a Subsidy Repayment

        Agreement (hereinafter “First Subsidy Agreement”). A copy of the First Subsidy

        Agreement is attached hereto marked Exhibit C, and is hereby incorporated by

        reference as if set forth at length herein.

     5. On or about August 29, 1997, Jerry W. Ryan (“Defendant”) entered into an assumption

        agreement (hereinafter “Assumption Agreement”) with RHS (f/k/a FmHA), wherein

        Defendant assumed liability for and agreed to pay the indebtedness remaining under
Case 4:18-cv-00186-JHM-HBB Document 1 Filed 12/17/18 Page 3 of 9 PageID #: 3




        the First Note described in paragraph 2 above, in the principal amount of $23,320.00,

        bearing interest at the rate of 7.250 percent per annum. A copy of the Assumption

        Agreement is attached hereto marked Exhibit D, and is hereby incorporated by

        reference as if set forth at length herein. As part of the Assumption Agreement, Dottie

        J. Menser and James H. Menser were not released from personal liability for the

        indebtedness due under the First Note, and therefore, they remain liable thereunder.

     6. Contemporaneously with the execution of the Assumption Agreement, the Defendant,

        for value received, executed and delivered to RHS a promissory note (hereinafter

        “Second Note”), in the principal amount of $11,400.00, bearing interest at the rate of

        7.250 percent per annum, the Second Note calling for monthly payments of principal

        and interest. A copy of the Second Note is attached hereto marked Exhibit E, and is

        hereby incorporated by reference as if set forth at length herein.

     7. Contemporaneously with the execution of the Assumption Agreement and Second

        Note, the Defendant executed, acknowledged, and delivered to RHS a real estate

        mortgage (hereinafter “Second Mortgage”), which was recorded September 16, 1997,

        in Mortgage Book 502, Page 275, in the Hopkins County Clerk’s Office. In and by this

        Second Mortgage, the Defendant granted to RHS (f/k/a FmHA) an additional mortgage

        lien against the Property. A copy of the Second Mortgage is attached hereto marked

        Exhibit F, and is hereby incorporated by reference as if set forth at length herein. The

        Second Mortgage secures the repayment of the assumed amounts due under the First

        Note, pursuant to the Assumption Agreement, as well as the amount due under the

        Second Note.

     8. Contemporaneously with the execution of the Assumption Agreement, Second Note,
Case 4:18-cv-00186-JHM-HBB Document 1 Filed 12/17/18 Page 4 of 9 PageID #: 4




        and Second Mortgage, the Defendant executed, acknowledged, and delivered to RHS

        a Subsidy Repayment Agreement (hereinafter “Second Subsidy Agreement”). A copy

        of the Second Subsidy Agreement is attached hereto marked Exhibit G, and is hereby

        incorporated by reference as if set forth at length herein.

     9. By virtue of all of the foregoing, the real property which is the subject of this mortgage

        foreclosure action consists of a tract of land located in Hopkins County, Kentucky, and

        more particularly described as follows:

                 Beginning at a stone which is located South 05° 30' West 655.5 feet
                 from the Southwest intersection of Walnut Street and East Hall Street;
                 thence North 82° 54' West 120.0 feet to an iron pipe; thence South 05°
                 30' West 72.50 feet to an iron pipe; thence South 82° 54' East 120.00
                 feet to an iron pipe; thence North 05° 30' East 72.5 feet to the
                 beginning.

                 AND BEING the same property conveyed to Jerry Ryan, a single
                 person, from Dottie J. Menser and James H. Menser, husband and wife,
                 by Deed dated August 29, 1997, of record in Deed Book 562, Page 443,
                 in the Office of the Hopkins County Clerk.

     10. Defendant has failed and continues to fail to make payments of principal and interest

        due in accordance with the terms and conditions of the First Note, Second Note, First

        Mortgage, and Second Mortgage, as well as the Assumption Agreement, and is

        therefore in default.

     11. Paragraph 17 of the First Mortgage and Paragraph 22 of the Second Mortgage provides

        that if default occurs in the performance or discharge of any obligation of the

        Mortgages, then the United States, acting through RHS (f/k/a FmHA), shall have the

        right to accelerate and declare the entire amount of all unpaid principal, together with

        all accrued and accruing interest to be immediately due and payable and to bring an

        action to enforce said Mortgages, including the foreclosure of the liens thereof.
Case 4:18-cv-00186-JHM-HBB Document 1 Filed 12/17/18 Page 5 of 9 PageID #: 5




        Because of the Default of Defendant, as set forth above, RHS caused a Notice of

        Acceleration of Indebtedness and Demand for Payment to be issued to said Defendant

        declaring the entire indebtedness due upon the Notes and Mortgages to be immediately

        due and payable, which demand has been refused.

     12. Paragraph 3 of the First Subsidy Agreement and Paragraph 1 of the Second Subsidy

        Agreement provides that any subsidy received in accordance with a loan under §502 of

        the Housing Act of 1949 is repayable to the Government upon the disposition or non-

        occupancy of the security property.

     13. The unpaid principal balance due on the First Note, the repayment of which is secured

        by the First Mortgage and Second Mortgage, pursuant to the terms of the Assumption

        Agreement, is $16,497.24, with accrued interest of $3,591.43, through December 28,

        2018, a total Subsidy granted in the amount of $7,668.60, escrow charges in the amount

        of $607.05, late charges in the amount of $18.60, and fees assessed of $6,952.89, for a

        total unpaid balance due of $35,335.81, as of December 28, 2018. Interest is accruing

        on the unpaid principal balance at the rate of $4.5574 per day after December 28, 2018.

        An Affidavit of Proof Statement of Account signed by RD Foreclosure Representative

        Kimberly Williamson, is attached hereto marked Exhibit H, and is hereby incorporated

        by reference as if set forth at length herein.

     14. Included within the balance set out in Paragraph 13 above, the portion of the debt

        attributable to mortgages secured by the real estate collateral is the principal sum of

        $16,497.24, with interest accrued thereon of $3,591.43 through December 28, 2018.

        Interest is accruing on the unpaid principal balance at the rate of $4.5574 per day after

        December 28, 2018.
Case 4:18-cv-00186-JHM-HBB Document 1 Filed 12/17/18 Page 6 of 9 PageID #: 6




     15. The unpaid principal balance due on the Second Note, the repayment of which is

        secured by the Second Mortgage is $8,205.75, with accrued interest of $1,786.48, and

        late charges in the amount of $9.09, for a total unpaid balance due of $10,001.32 as of

        December 28, 2018. Interest is accruing on the unpaid principal balance at the rate of

        $1.6299 per day after December 28, 2018. An Affidavit of Proof Statement of Account

        signed by RD Foreclosure Representative Kimberly Williamson, is attached hereto

        marked Exhibit I, and is hereby incorporated by reference as if set forth at length

        herein.

     16. Included within the balance set out in Paragraph 15 above, the portion of the debt

        attributable to mortgages secured by the real estate collateral is the principal sum of

        $8,205.75, with interest accrued thereon of $1,786.48 through December 28, 2018.

        Interest is accruing on the unpaid principal balance at the rate of $1.6299 per day after

        December 28, 2018.

     17. The indebtedness due under to the First Note, which was originally secured by the First

        Mortgage, executed by Dottie J. Menser and James H. Menser, prior owners of the

        subject property, was assumed by the Defendant, Jerry Ryan, as shown in Paragraph 5

        above, however, no specific releases were executed by FmHA or RHS releasing Dottie

        J. Menser and James H. Menser from personal liability for the indebtedness, and

        therefore, they remain liable thereunder. The Plaintiff calls upon the Defendants, Dottie

        J. Menser and James H. Menser, to come forth and assert any claims or defenses to the

        allegations herein, and offer proof thereof, or be forever barred.

     18. Whether Defendant, Jerry W. Ryan, is married is unknown to the Plaintiff. To the

        extent that the Defendant, Jerry W. Ryan, is married, the Unknown Spouse of Jerry W.
Case 4:18-cv-00186-JHM-HBB Document 1 Filed 12/17/18 Page 7 of 9 PageID #: 7




           Ryan, if any, may be vested with a spousal interest in the property. Said spousal interest

           is junior in rank and subordinate in priority to the mortgage liens on the Property in

           favor of RHS (f/k/a FmHA). RHS is entitled to a foreclosure sale of the Property free

           and clear of any interest therein or claim thereon in favor of Defendant, Unknown

           Spouse of Jerry W. Ryan, and the Plaintiff calls upon her to come forth and assert her

           claim or interest in the Property or be forever barred.

       19. The Property is indivisible and cannot be divided without materially impairing its value

           and the value of RHS’s lien thereon.

       20. The liens on the Property in favor of RHS (f/k/a FmHA), by virtue of the First and

           Second Mortgages are first, prior and superior to all other claims, interests and liens in

           and to the Property except for liens securing the payment of ad valorem property taxes.

       21. There are no other individuals or entities purporting to have an interest in the Property

           known to the Plaintiff.

       WHEREFORE, Plaintiff, the United States of America, on behalf of RHS (f/k/a FmHA),

demands relief as follows:

           a. That RHS be awarded a judgment against the interests of the Defendants in and to

              the Property in the principal amount of $16,497.24, plus interest in the amount of

              $3,591.43 as of December 28, 2018, a total subsidy granted in the amount of

              $7,668.60, escrow charges in the amount of $607.05, late charges of $18.60, and

              fees assessed of $6,952.89, for a total unpaid balance due of $35,335.81 as of

              December 28, 2018, with interest accruing at the daily rate of $4.5574 from

              December 28, 2018, until the date of entry of Judgment, plus interest thereafter

              accruing according to law, costs, disbursements, attorney’s fees, and expenses.
Case 4:18-cv-00186-JHM-HBB Document 1 Filed 12/17/18 Page 8 of 9 PageID #: 8




        b. Further, that RHS be awarded an additional judgment against the interests of the

           Defendants in and to the Property in the principal amount of $8,205.75, plus interest

           in the amount of $1,786.48 as of December 28, 2018, and late charges in the amount

           of $9.09, for a total unpaid balance due of $10,001.32 as of December 28, 2018,

           with interest accruing at the daily rate of $1.6299 from December 28, 2018, until

           the date of entry of Judgment, plus interest thereafter accruing according to law,

           costs, disbursements, attorney’s fees, and expenses.

        c. That RHS (f/ka FmHA) be adjudged a liens on the Property, prior and superior to

           any and all other liens, claims, interests, and demands, except liens for unpaid real

           estate ad valorem taxes; for an in rem judgment and order of sale against the interest

           of any unknown spouse or subordinate lienholders; and for an Order of Sale of the

           Property in accordance with Title 28 U.S.C. §§ 2001-2003; that the Property be

           sold free and clear of any and all liens and claims for any and all parties to this

           action, except for real estate restrictions and easements of record, and liens for any

           city, state, county, or school ad valorem taxes which may be due and payable at the

           time of sale; and free and clear of any right of equity of redemption; and that the

           proceeds from the sale be applied first to the costs of this action, second to the debt,

           interest, costs and fees due to the Plaintiff, with the balance remaining to be

           distributed to the parties as their liens or interests may appear;

        d. That the Property be adjudged indivisible and be sold as a whole;

        e. That the Defendants be required to answer and set up their respective liens, claims,

           or interests in and to the Property, if any, or be forever barred, and that the

           foreclosure sale of the Property be free and clear of all such liens, claims and
Case 4:18-cv-00186-JHM-HBB Document 1 Filed 12/17/18 Page 9 of 9 PageID #: 9




           interests; and

        f. For any and all other lawful relief to which Plaintiff may appear properly entitled.

                                                         Respectfully Submitted,



                                                         By: /s/ Lauren B. Durham
                                                         Attorney for the Plaintiff:
                                                         James S. Watson/ Lauren B. Durham
                                                         Foreman Watson Holtrey, LLP
                                                         530 Frederica Street
                                                         Owensboro, Kentucky 42301
                                                         Phone: (270)689-2424
                                                         Fax: (270)689-2420
                 Case 4:18-cv-00186-JHM-HBB Document 1-1 Filed 12/17/18 Page 1 of 2 PageID #: 10
OJS 44 (Rev. 11/04)                                                          CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as provided
by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose of initiating
the civil docket sheet. (SEE INSTRUCTIONS ON THE REVERSE OF THE FORM.)

 I. (a) PLAINTIFFS                                                                                             DEFENDANTS
UNITED STATES OF AMERICA                                                                                       Jerry W. Ryan, et al.

    (b) County of Residence of First Listed Plaintiff                                                          County of Residence of First Listed Defendant           Hopkins
                               (EXCEPT IN U.S. PLAINTIFF CASES)                                                                             (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                       NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE
                                                                                                                              LAND INVOLVED.

    (c) Attorney’s (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
Foreman Watson Holtrey, LLP
530 Frederica St., Owensboro, KY 42301 (270)689-2424
 II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES(Place an “X” in One Box for Plaintiff
                                                                                                            (For Diversity Cases Only)                                     and One Box for Defendant)
✘
’   1    U.S. Government                 ’ 3 Federal Question                                                                         PTF     DEF                                         PTF      DEF
           Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State          ’ 1     ’ 1     Incorporated or Principal Place      ’ 4 ’4
                                                                                                                                                      of Business In This State

’2       U.S. Government                 ’ 4 Diversity                                                 Citizen of Another State      ’ 2       ’ 2    Incorporated and Principal Place     ’ 5      ’ 5
           Defendant                                                                                                                                     of Business In Another State
                                                  (Indicate Citizenship of Parties in Item III)
                                                                                                       Citizen or Subject of a       ’ 3       ’ 3    Foreign Nation                       ’ 6      ’ 6
                                                                                                         Foreign Country
IV. NATURE OF SUIT                   (Place an “X” in One Box Only)
          CONTRACT                                           TORTS                                     FORFEITURE/PENALTY                       BANKRUPTCY                      OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                  PERSONAL INJURY              ’ 610 Agriculture                ’ 422 Appeal 28 USC 158          ’   400 State Reapportionment
’   120 Marine                       ’    310 Airplane                 ’ 362 Personal Injury -         ’ 620 Other Food & Drug          ’ 423 Withdrawal                 ’   410 Antitrust
’   130 Miller Act                   ’    315 Airplane Product              Med. Malpractice           ’ 625 Drug Related Seizure              28 USC 157                ’   430 Banks and Banking
’   140 Negotiable Instrument                Liability                 ’ 365 Personal Injury -                of Property 21 USC 881                                     ’   450 Commerce
’   150 Recovery of Overpayment      ’    320 Assault, Libel &              Product Liability          ’   630 Liquor Laws                   PROPERTY RIGHTS             ’   460 Deportation
       & Enforcement of Judgment             Slander                   ’ 368 Asbestos Personal         ’   640 R.R. & Truck             ’ 820 Copyrights                 ’   470 Racketeer Influenced and
’   151 Medicare Act                 ’    330 Federal Employers’            Injury Product             ’   650 Airline Regs.            ’ 830 Patent                            Corrupt Organizations
’   152 Recovery of Defaulted                Liability                      Liability                  ’   660 Occupational             ’ 840 Trademark                  ’   480 Consumer Credit
       Student Loans                 ’    340 Marine                    PERSONAL PROPERTY                     Safety/Health                                              ’   490 Cable/Sat TV
       (Excl. Veterans)              ’    345 Marine Product           ’ 370 Other Fraud               ’   690 Other                                                     ’   810 Selective Service
’   153 Recovery of Overpayment              Liability                 ’ 371 Truth in Lending                      LABOR                  SOCIAL SECURITY                ’   850 Securities/Commodities/
        of Veteran’s Benefits        ’    350 Motor Vehicle            ’ 380 Other Personal            ’   710 Fair Labor Standards     ’ 861 HIA (1395ff)                      Exchange
’   160 Stockholders’ Suits          ’    355 Motor Vehicle                 Property Damage                   Act                       ’ 862 Black Lung (923)           ’   875 Customer Challenge
’   190 Other Contract                       Product Liability         ’ 385 Property Damage           ’   720 Labor/Mgmt. Relations    ’ 863 DIWC/DIWW (405(g))                12 USC 3410
’   195 Contract Product Liability   ’    360 Other Personal                Product Liability          ’   730 Labor/Mgmt.Reporting     ’ 864 SSID Title XVI             ’   890 Other Statutory Actions
’   196 Franchise                            Injury                                                           & Disclosure Act          ’ 865 RSI (405(g))               ’   891 Agricultural Acts
      REAL PROPERTY                        CIVIL RIGHTS                 PRISONER PETITIONS             ’   740 Railway Labor Act          FEDERAL TAX SUITS              ’   892 Economic Stabilization Act
’   210 Land Condemnation            ’    441 Voting                   ’ 510 Motions to Vacate         ’   790 Other Labor Litigation   ’ 870 Taxes (U.S. Plaintiff      ’   893 Environmental Matters
✘
’   220 Foreclosure                  ’    442 Employment                      Sentence                 ’   791 Empl. Ret. Inc.               or Defendant)               ’   894 Energy Allocation Act
’   230 Rent Lease & Ejectment       ’    443 Housing/                     Habeas Corpus:                      Security Act             ’ 871 IRS—Third Party            ’   895 Freedom of Information
’   240 Torts to Land                        Accommodations            ’   530 General                                                       26 USC 7609                        Act
’   245 Tort Product Liability       ’    444 Welfare                  ’   535 Death Penalty                                                                             ’   900Appeal of Fee Determination
’   290 All Other Real Property      ’    445 Amer. w/Disabilities -   ’   540 Mandamus & Other                                                                                 Under Equal Access
                                             Employment                ’   550 Civil Rights                                                                                     to Justice
                                     ’    446 Amer. w/Disabilities -   ’   555 Prison Condition                                                                          ’   950 Constitutionality of
                                             Other                                                                                                                              State Statutes
                                     ’    440 Other Civil Rights

V. ORIGIN                   (Place an “X” in One Box Only)                                                                                                                               Appeal to District
                                                                                                                  Transferred from                                                       Judge from
’1
✘        Original        ’ 2    Removed from                ’ 3Remanded from                      ’4
                                                                                            Reinstated or                ’ 5
                                                                                                                  another district    ’ 6 Multidistrict                        ’ 7       Magistrate
         Proceeding             State Court                    Appellate Court              Reopened              (specify)                  Litigation                                  Judgment
                                        Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                             28 U.S.C. 1345
VI. CAUSE OF ACTION                         Brief description of cause:
                      Rural Housing Service Federal Foreclosure
VII. REQUESTED IN     ’ CHECK IF THIS IS A CLASS ACTION       DEMAND $                                                                              CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER F.R.C.P. 23             45,337.13                                                                                    JURY DEMAND:         ’ Yes ✔   ’ No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER

DATE                                                                       SIGNATURE OF ATTORNEY OF RECORD
    12/17/2018                                                              /s/ Lauren B. Durham
FOR OFFICE USE ONLY

    RECEIPT #                    AMOUNT                                      APPLYING IFP                                    JUDGE                           MAG. JUDGE
                Case 4:18-cv-00186-JHM-HBB Document 1-1 Filed 12/17/18 Page 2 of 2 PageID #: 11
JS 44 Reverse (Rev. 11/04)


                      INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44

                                                                  Authority For Civil Cover Sheet
   The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as required
by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use
of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of Court for each civil complaint
filed. The attorney filing a case should complete the form as follows:
I.       (a) Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use only
the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and then the official, giving
both name and title.
         (b) County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the time
of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land condemnation cases,
the county of residence of the “defendant” is the location of the tract of land involved.)
         (c) Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
in this section “(see attachment)”.
II.     Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.C.P., which requires that jurisdictions be shown in pleadings. Place an “X” in one
of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an “X” in this box.
Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment to the
Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes precedence, and box
1 or 2 should be marked.
Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the citizenship of the
different parties must be checked. (See Section III below; federal question actions take precedence over diversity cases.)
III.    Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this section
for each principal party.
IV.     Nature of Suit. Place an “X” in the appropriate box. If the nature of suit cannot be determined, be sure the cause of action, in Section VI below, is sufficient
to enable the deputy clerk or the statistical clerks in the Administrative Office to determine the nature of suit. If the cause fits more than one nature of suit, select
the most definitive.
V.       Origin. Place an “X” in one of the seven boxes.
Original Proceedings. (1) Cases which originate in the United States district courts.
Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441. When the petition
for removal is granted, check this box.
Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing date.
Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or multidistrict
litigation transfers.
Multidistrict Litigation. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C. Section 1407. When this box
is checked, do not check (5) above.
Appeal to District Judge from Magistrate Judgment. (7) Check this box for an appeal from a magistrate judge’s decision.
VI.    Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional statutes
unless diversity.          Example:               U.S. Civil Statute: 47 USC 553
                                                  Brief Description: Unauthorized reception of cable service
VII.     Requested in Complaint. Class Action. Place an “X” in this box if you are filing a class action under Rule 23, F.R.Cv.P.
Demand. In this space enter the dollar amount (in thousands of dollars) being demanded or indicate other demand such as a preliminary injunction.
Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.
VIII. Related Cases. This section of the JS 44 is used to reference related pending cases if any. If there are related pending cases, insert the docket numbers
and the corresponding judge names for such cases.
Date and Attorney Signature. Date and sign the civil cover sheet.
Case 4:18-cv-00186-JHM-HBB Document 1-2 Filed 12/17/18 Page 1 of 3 PageID #: 12
Case 4:18-cv-00186-JHM-HBB Document 1-2 Filed 12/17/18 Page 2 of 3 PageID #: 13
Case 4:18-cv-00186-JHM-HBB Document 1-2 Filed 12/17/18 Page 3 of 3 PageID #: 14
Case 4:18-cv-00186-JHM-HBB Document 1-3 Filed 12/17/18 Page 1 of 4 PageID #: 15
Case 4:18-cv-00186-JHM-HBB Document 1-3 Filed 12/17/18 Page 2 of 4 PageID #: 16
Case 4:18-cv-00186-JHM-HBB Document 1-3 Filed 12/17/18 Page 3 of 4 PageID #: 17
Case 4:18-cv-00186-JHM-HBB Document 1-3 Filed 12/17/18 Page 4 of 4 PageID #: 18
Case 4:18-cv-00186-JHM-HBB Document 1-4 Filed 12/17/18 Page 1 of 4 PageID #: 19
Case 4:18-cv-00186-JHM-HBB Document 1-4 Filed 12/17/18 Page 2 of 4 PageID #: 20
Case 4:18-cv-00186-JHM-HBB Document 1-4 Filed 12/17/18 Page 3 of 4 PageID #: 21
Case 4:18-cv-00186-JHM-HBB Document 1-4 Filed 12/17/18 Page 4 of 4 PageID #: 22
Case 4:18-cv-00186-JHM-HBB Document 1-5 Filed 12/17/18 Page 1 of 1 PageID #: 23
Case 4:18-cv-00186-JHM-HBB Document 1-6 Filed 12/17/18 Page 1 of 3 PageID #: 24
Case 4:18-cv-00186-JHM-HBB Document 1-6 Filed 12/17/18 Page 2 of 3 PageID #: 25
Case 4:18-cv-00186-JHM-HBB Document 1-6 Filed 12/17/18 Page 3 of 3 PageID #: 26
Case 4:18-cv-00186-JHM-HBB Document 1-7 Filed 12/17/18 Page 1 of 7 PageID #: 27
Case 4:18-cv-00186-JHM-HBB Document 1-7 Filed 12/17/18 Page 2 of 7 PageID #: 28
Case 4:18-cv-00186-JHM-HBB Document 1-7 Filed 12/17/18 Page 3 of 7 PageID #: 29
Case 4:18-cv-00186-JHM-HBB Document 1-7 Filed 12/17/18 Page 4 of 7 PageID #: 30
Case 4:18-cv-00186-JHM-HBB Document 1-7 Filed 12/17/18 Page 5 of 7 PageID #: 31
Case 4:18-cv-00186-JHM-HBB Document 1-7 Filed 12/17/18 Page 6 of 7 PageID #: 32
Case 4:18-cv-00186-JHM-HBB Document 1-7 Filed 12/17/18 Page 7 of 7 PageID #: 33
Case 4:18-cv-00186-JHM-HBB Document 1-8 Filed 12/17/18 Page 1 of 1 PageID #: 34
Case 4:18-cv-00186-JHM-HBB Document 1-9 Filed 12/17/18 Page 1 of 1 PageID #: 35
Case 4:18-cv-00186-JHM-HBB Document 1-10 Filed 12/17/18 Page 1 of 1 PageID #: 36
